DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 40-44 filed on 5/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re page 12, Applicants argue that “as shown in Figure 52 of Nakata, no combination of two layers of the first layer 221, the second layer 222, and the third layer 223 of Nakata provides a layer of the shock absorbing member 213 includes a first surface of the shock absorbing member 213 that is located directly against the interior surface of a camera cover and another layer of the shock absorbing member 213 that is located directly against the layer and includes a second surface of the shock absorbing member 213 that faces in a direction opposite the first surface. Thus, Nakata fails to describe the above-emphasized features of claim 40, as amended.”
In response, the Examiner respectfully disagrees.
Claim 40 amended with limitation “wherein the impact absorption member comprises a first layer of material and a second layer of material, wherein: the first layer of material has a greater hardness than the second layer of material, the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover, and the second layer is located directly against the first layer of material and includes a second surface of the impact absorption member that faces in a direction opposite the first surface.” The Examiner considers that claim 40 as amended still does not distinguish from combination of Choi et al. in view of MOON et al. and Nakata et al. references.
Choi discloses the shock absorption member 100 (i.e., impact absorption member) located between the moveable part of the lens holder which includes the bobbin 30 and upper frame 50, figures 5-6, paragraphs [0066]-[0071].  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (combination of second layer 222 and third layer 223, figure 52, paragraph [0165]);
the first layer of material (first layer 221, figure 52, paragraph [0165]) has a greater hardness than the second layer of material (combination of second layer 222 and third layer 223, figure 52, paragraph [0165]);
the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover (the top surface of the first layer 221, in figure 52 of Nakata et al., which is located directly on interior surface of yoke 40 when upper frame 50 is omitted in figures 5-6 of Choi et al. (i.e., an interior surface of the camera cover), and 
the second layer is located directly against the first layer of material (combination of second layer 222 and third layer 223 is located directly against the first layer 221, figure 52, paragraph [0165]) and includes a second surface of the impact absorption member that faces in a direction opposite the first surface (the bottom surface of the layer 223 in figure 52 of Nakata et al., which faces in a direction opposite the top surface of the first layer 221 (i.e., the first surface). 
Therefore, the combination of in Choi and MOON et al. and Nakata et al. do disclose the amended limitations in claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 25 of U.S. Patent No. 10,785,395 in view of MOON et al. (US 2014/0253799) further in view of Nagasaki (US 2008/0198254) and Nakata et al. (US 2002/0043608).
Regarding claim 40, Patent Claims 19 and 25 discloses a device, comprising: 
a camera (Patent Claim 19, line 1) and the camera, comprising:
a camera cover comprising an exterior surface of the camera (Patent Claim 19, line 2); 
an optical package (Patent Claim 19, line 3);
a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 19, lines 5-7);
a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 19, lines 8-10); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located on the camera cover, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Patent Claim 19, lines 14-20);
wherein the impact absorption member comprises a first layer of material and a second layer of material (Patent Claim 25, lines 2-3), wherein: 
the first layer of material has a greater hardness than the second layer of material (Patent Claim 25, lines 4-5). 
Patent Claims 19 and 25 fail to disclose a device comprising: one or more processors; memory storing program instructions that are executable by the one or more processors to control operation of a camera.
However, MOON et al. discloses a device (electronic device 100, figures 1A-1B, 2A, paragraphs [0105]-[0112]) comprising: one or more processors (paragraphs [0105], [0109]); memory storing program instructions that are executable by the one or more processors to control operation of a camera (paragraphs [0105], [0109], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 19 and 25 by the teaching of MOON et al. in order to improve the productivity of the terminal by simplifying a manufacturing process of terminal through integration of components (paragraph [0108]).
Patent Claims 19 and 25 and MOON et al. fail to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Nagasaki discloses wherein the impact absorption member (upper cushion 32, figures 2-4, paragraphs [0052]-[0054]) is located directly on an interior surface (interior surface of combination of upper case 22 and top wall 40 of housing 33, figures 2-4, paragraphs [0052]-[0054]) of the camera cover (combination of upper case 22 and top wall 40 of housing 33, and outer 38 wall 38 of housing 33, figures 2-4, paragraphs [0052]-[0054]) that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 19 and 25 and MOON et al. by the teaching of Nagasaki in order to provide a lens module which is more robust and able to better handle shocks associated with falls and vibration (paragraph [0008]).
Patent Claims 19, 25, and MOON et al. and Nagasaki fail to disclose wherein: the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover, and the second layer is located directly against the first layer of material and includes a second surface of the impact absorption member that faces in a direction opposite the first surface.
However, Patent Claim 19 discloses an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled to a fixed position relative to the camera cover (Patent Claim 19, lines 14-20).  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (combination of second layer 222 and third layer 223, figure 52, paragraph [0165]);
the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover (the top surface of the first layer 221, in figure 52 of Nakata et al., which is located directly on interior surface of yoke 40 when upper frame 50 is omitted in figures 5-6 of Choi et al. (i.e., an interior surface of the camera cover), and 
the second layer is located directly against the first layer of material (combination of second layer 222 and third layer 223 is located directly against the first layer 221, figure 52, paragraph [0165]) and includes a second surface of the impact absorption member that faces in a direction opposite the first surface (the bottom surface of the layer 223 in figure 52 of Nakata et al., which faces in a direction opposite the top surface of the first layer 221 (i.e., the first surface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 19, 25, and MOON et al. and Nagasaki by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 40, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Nakata et al. (US 2002/0043608).
Regarding claim 40, Choi et al. discloses a camera (camera module, figures 1, 5-6), the camera comprising: 
a camera cover (housing which includes upper frame 50, figures 1, 5-6, paragraphs [0066]-[0071]) comprising an exterior surface of the camera; 
an optical package (lens arranged inside at an inner surface of the bobbin 30, figures 1, 5-6, paragraph [0052]); 
a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator (magnetic 41 and coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving the lens carrier with the optical package along a path of motion; and 
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (the shock absorption member 100 is located directly on interior surface of upper frame 50 or is located directly on interior surface of yoke 40 when upper frame 50 is omitted (i.e., an interior surface of the camera cover) that is opposite upper exterior surface of yoke 40 (i.e., a single exterior surface), figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).  Noted that yoke 40 integrally formed with housing in which the upper frame 50 or yoke 40 integrally formed with housing in which the upper frame 50 may be omitted, figures 1, 5-7, paragraphs [0052], [0054], [0066]-[0071], corresponds to “a camera cover;” and combination of upper exterior surface of yoke 40, exterior surface in vertical direction in four sides of yoke 40, figures 1, 5-7 corresponds to “an exterior camera cover surface.”
Choi et al. fails to disclose a device comprising: one or more processors; memory storing program instructions that are executable by the one or more processors to control operation of a camera.
However, MOON et al. discloses a device (electronic device 100, figures 1A-1B, 2A, paragraphs [0105]-[0112]) comprising: one or more processors (paragraphs [0105], [0109]); memory storing program instructions that are executable by the one or more processors to control operation of a camera (paragraphs [0105], [0109], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of MOON et al. in order to improve the productivity of the terminal by simplifying a manufacturing process of terminal through integration of components (paragraph [0108]).
Choi and MOON et al. fail to disclose wherein the impact absorption member comprises a first layer of material and a second layer of material, wherein: the first layer of material has a greater hardness than the second layer of material, the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover, and the second layer is located directly against the first layer of material and includes a second surface of the impact absorption member that faces in a direction opposite the first surface.
However, Choi discloses the shock absorption member 100 (i.e., impact absorption member) located between the moveable part of the lens holder which includes the bobin30 and upper frame 50, figures 1, 5-6, paragraphs [0066]-[0071].  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (combination of second layer 222 and third layer 223, figure 52, paragraph [0165]);
the first layer of material (first layer 221, figure 52, paragraph [0165]) has a greater hardness than the second layer of material (combination second layer 222 and third layer 223, figure 52, paragraph [0165]);
the first layer of material includes a first surface of the impact absorption member that is located directly against the interior surface of the camera cover (the top surface of the first layer 221 in figure 52 of Nakata et al., which is located directly on interior surface of yoke 40 when upper frame 50 is omitted in figures 5-6 of Choi et al. (i.e., an interior surface of the camera cover), and 
the second layer is located directly against the first layer of material (????) and includes a second surface of the impact absorption member that faces in a direction opposite the first surface (the bottom surface of the layer 223 in figure 52 of Nakata et al., which faces in a direction opposite the top surface of the first layer 221 (i.e., the first surface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi and MOON et al. by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Regarding claim 44, Choi et al. discloses wherein the impact absorption member radially surrounds the optical package (see figures 5-7).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) and Nakata et al. (US 2002/0043608) further in view of Kwon (US 8,456,041).
Regarding claim 41, Choi et al. discloses wherein the camera further comprises:
an image sensor (image sensor 11, figures 1-2, 5-6, paragraph [0041]);
a base assembly (base 20 and PCB 10, figures 1-2, 5-6, paragraph [0041]), comprising:
a substrate (PCB 10, figures 1-2, 5-6, paragraph [0041]) to which the image sensor is attached. 
Choi et al., MOON et al. and Nakata et al. fail to disclose one or more springs for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
However, Kwon discloses one or more springs (leaf springs 140, 150, figures 1-2, column 4, lines 8-34) for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al., MOON et al. and Nakata et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 42, Choi et al. discloses wherein the camera actuator comprises:
a voice coil motor (VCM) actuator, comprising:
one or more magnets (magnetic 41, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the lens carrier; and 
one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the base assembly.

Regarding claim 43, Choi et al. discloses a spacer abutting the underneath side of the camera cover wherein the impact absorption member is mounted to the spacer (the shock absorption member 100 located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, the space in which the shock absorption member located read as a spacer, figures 1, 5-6, paragraphs [0056]-[0071]).
Choi et al., MOON et al. and Nakata et al. fail to disclose wherein a spring of the one or more springs is connected to the spacer.
However, Kwon discloses wherein a spring of the one or more springs is connected to the spacer (first and second leaf springs 140, 150, figures 1-2, column 4, lines 8-34) connected to a spacer (coupling yoke 226, figures 1-2, column 3, lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al., MOON et al. and Nakata et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Allowable Subject Matter
Claims 26-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26, the prior art of the record fails to show or fairly suggest a camera, comprising:
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier and located to absorb impact from a roll motion of the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member, in combination with other claim limitations.

Claims 27-33 are allowed as being dependent from claim 26.

Claim 34 is allowed for the same reasons given in claim 26.

Claims 35-39 are allowed as being dependent from claim 34.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          7/22/2022